911 A.2d 917 (2006)
Forester VANDERHOFF, Petitioner,
v.
HARLEYSVILLE INSURANCE COMPANY, Respondent.
Supreme Court of Pennsylvania.
November 21, 2006.

ORDER
PER CURIAM.
AND NOW, this 21st day of November, 2006, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the following question:
Whether an insurance carrier should be required to prove prejudice relative to the late reporting to the carrier of an accident involving an unidentified vehicle when such accident was timely reported to law enforcement officials?